—Order, Supreme Court, Bronx County (Stanley Green, J.), entered October 16, 1996, which granted plaintiff’s motion for leave to reargue and, upon reargument, adhered to its original determination granting defendant Waldbaums, Inc.’s motion for a change of venue from Bronx County to Suffolk County, unanimously reversed, to the extent appealed from as limited by the briefs, on the law, the facts and in the exercise of discretion, without costs, and the motion to the extent it sought a change of venue denied.
Although defendant Waldbaums knew the relevant facts, it failed to timely move for a change of venue (CPLR 511). Concur—Milonas, J. P., Rubin, Tom, Mazzarelli and Colabella, JJ.